Filed 11/9/09    NOS. 4-09-0439, 4-09-0460 cons.

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

In re: Jay. H., Jas. H., and T.W.,     )    Appeal from
Minors,                                )    Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,   )    McLean County
          Petitioner-Appellee,         )    No. 08JA37
          v. (No. 4-09-0439)           )
JASON HODGES,                          )
          Respondent-Appellant.        )
_____________________________________  )
                                       )    No. 08JA37
In re: Jay. H., Jas. H., and T.W.,     )
Minors,                                )
THE PEOPLE OF THE STATE OF ILLINOIS,   )
          Petitioner-Appellee,         )
          v. (No. 4-09-0460)           )    Honorable
SHANNON TOLER,                         )    Kevin P. Fitzgerald,
          Respondent-Appellant.        )    Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the opinion of the court:

          In January 2009, the State filed an amended petition to

terminate the parental rights of respondent mother, Shannon

Toler, as to her children Jay. H. (born April 22, 2005), Jas. H.

(born June 4, 2004), and T.W. (born September 9, 1994).   In March

2009, the State filed a first supplemental amendment to its

petition seeking to terminate the parental rights of respondent

father, Jason Hodges, as to his children Jay. H. and Jas. H.

(Respondent father is not T.W.'s biological father.)   Following

hearings in February and May 2009, the trial court found respon-

dent mother and respondent father, respectively, unfit.   At a

separate May 2009 hearing, the court determined that it would be
(1) in the best interest of Jay. H. and Jas. H. to terminate the

parental rights of both respondent mother and respondent father

and (2) in T.W.'s best interest to terminate respondent mother's

parental rights.

          Respondent mother and respondent father appeal (Nos. 4-

09-0460 and 4-09-0439, respectively), arguing that (1) the trial

court erred by taking judicial notice of various documents at the

best-interest hearing and (2) the court's best-interest findings

were against the manifest weight of the evidence.   We disagree

and affirm.

                          I. BACKGROUND

          In March 2008, the State filed a petition for adjudica-

tion of wardship, alleging that Jay. H., Jas. H., and T.W. were

neglected minors under section 2-3(1)(b) of the Juvenile Court

Act of 1987 (Juvenile Court Act), in that their environment was

injurious to their welfare because respondent mother and respon-

dent father (collectively, respondents) had unresolved issues of

substance abuse (705 ILCS 405/2-3(1)(b) (West 2008)).   At an

April 2008 adjudicatory hearing, respondents admitted the State's

allegations in its petition for wardship.   After accepting the

State's evidence, the trial court entered an order adjudicating

Jay. H., Jas. H., and T.W. neglected minors.   Following a July

2008 dispositional hearing, the court entered an order adjudicat-

ing Jay. H., Jas. H., and T.W. wards of the court and appointed


                              - 2 -
the Department of Children and Family Services (DCFS) as their

guardian.

            In January 2009, the State filed an amended petition to

terminate parental rights, alleging, in pertinent part, that

respondent mother was an unfit parent under section 1(D)(k) of

the Adoption Act, in that she was alcohol dependent and addicted

to drugs, other than those prescribed by a physician, for at

least one year immediately prior to the start of the unfitness

hearing (750 ILCS 50/1(D)(k) (West 2008)).

            In March 2009, the State filed a first supplemental

amendment to its amended petition to terminate parental rights,

alleging, in pertinent part, that respondent father was an unfit

parent under section 1(D)(i) of the Adoption Act, in that he was

depraved because (1) he had at least three felony convictions and

(2) one of his convictions occurred within five years of the

filing of the State's petition seeking termination of his paren-

tal rights (750 ILCS 50/1(D)(i) (West 2008)).

            At a February 2009 hearing, the trial court found

respondent mother unfit based on her admission at the hearing

that she had a drinking problem and was addicted to drugs.      The

State's evidence showed that (1) in May 2005, DCFS took Jay. H.,

Jas. H., and T.W. into protective custody (McLean County case No.

05-JA-56) based on respondent mother's substance-abuse issues;

(2) respondent mother had attempted substance-abuse treatment


                                - 3 -
multiple times, including February 2007, in which she was diag-

nosed as opiate-, cocaine-, and alcohol-dependent; and (3)

respondent mother tested positive for cocaine in November 2008.

           At a May 2009 hearing, the trial court found respondent

father unfit based on his admission at the hearing that he had at

least three felony convictions, with one of those convictions

occurring within five years of the filing of the State's peti-

tion.   Without objection, the court admitted into evidence

respondent father's 5 separate sentencing orders, showing his

convictions over the previous 10 years (from 1998 through 2008)

for (1) delivery of cannabis (2 separate convictions), (2)

delivery of cocaine, (3) possession of cannabis, and (4) aggra-

vated battery.

           At respondents' best-interest hearing that immediately

followed respondent father's May 2009 fitness hearing, the trial

court took judicial notice, without objection, of the following

documents from McLean County case No. 05-JA-56: (1) the docket

entries, (2) the petition for adjudication of wardship, (3) the

shelter-care order, (4) an investigative summary, (5) a social-

history report, (6) the adjudicatory and dispositional reports

and orders, and (7) various permanency orders and reports.    The

court also took judicial notice, without objection, of the

following documents in this case: (1) the petitions, orders, and

docket entries; (2) a June 2008 dispositional report; (3) two


                               - 4 -
October 2008 permanency reports; and (4) respondent mother's

November 2008 and February 2009 positive drug-screen results.

            In addition, at that best-interest hearing, the trial

court also received and considered a May 2009 best-interest

report, which was prepared by a DCFS-contracted caseworker who

had been the sole caseworker assigned to respondents' case since

its inception in May 2005.    That report stated the following.

            In May 2005, Jay. H., Jas. H., and T.W. were taken into

protective custody (McLean County case No. 05-JA-56) because (1)

respondent mother was found under the influence of cannabis and

cocaine and (2) respondent father had an extensive criminal

history that involved the possession and delivery of controlled

substances.    Although the caseworker characterized respondent

mother's progress in completing her client-service-plan goals as

inconsistent, in December 2007, Jay. H., Jas. H., and T.W. were

returned to respondent father's care after he successfully

completed his client-service-plan goals.

            In February 2008, respondent mother was arrested for

obstructing justice.    At the time of her arrest, she was intoxi-

cated, and she admitted that she had relapsed.    Later that same

month, DCFS took protective custody of Jay. H., Jas. H., and T.W.

after police charged respondent father, in part, with delivery of

cannabis.    DCFS subsequently placed Jay. H., Jas. H., and T.W.

with respondent father's sister, Tiffany Hodges, who had since


                                - 5 -
expressed a clear desire to adopt all three children.

          In summarizing his finding, the caseworker provided the

following:

               "[Respondent mother] has not demon-

          strated that she is capable of caring for

          [Jay. H., Jas. H., and T.W.]   She has not

          been able to maintain sobriety for extended

          periods of time[, n]or has she been able to

          maintain a consistent income through any

          source other than [respondent father]. [Re-

          spondent father] is now incarcerated with a

          projected parole date of [February 29, 2013].

          He has an extensive criminal history of drug

          charges.   The one stable parental figure

          [Jay. H., Jas. H., and T.W.] have had is

          Tiffany Hodges.   [Jay. H., Jas. H., and T.W.]

          need permanency with a parent they can depend

          on and trust to put their needs first. [I]

          strongly believe[] that [Jay. H., Jas. H.,

          and T.W.] need the security, safety, and

          stability they would be afforded through

          adoption by Tiffany Hodges."

          Respondent mother testified, in pertinent part, that

she (1) had struggled with substance-abuse issues for about 20


                               - 6 -
years; (2) had maintained her sobriety for 7 months, which she

had not accomplished since she was 14 years old; and (3) loved

her children.   In addition, respondent mother admitted that she

(1) had not independently parented Jay. H., Jas. H., or T.W.

throughout their lifetimes; (2) had not maintained a relationship

with her other 11-year-old child, who lived in Kentucky with

another aunt; and (3) might maintain her relationship with

respondent father.

          After considering the evidence, counsels' arguments,

and the statutory factors under section 1-3(4.05) of the Juvenile

Court Act (705 ILCS 405/1-3(4.05) (West 2008)), the trial court

found, by a preponderance of the evidence, that it was in the

minors' best interest to terminate (1) respondent mother's

parental rights as to Jay. H., Jas. H., and T.W. and (2) respon-

dent father's parental rights as to Jay. H. and Jas. H.   (Al-

though the court also terminated the parental rights of T.W.'s

biological father, he is not a party to this appeal.)

          Both respondents filed appeals, which this court sua

sponte consolidated.

   II. RESPONDENTS' CLAIM THAT THE TRIAL COURT IMPROPERLY TOOK
JUDICIAL NOTICE OF VARIOUS DOCUMENTS AT THE BEST-INTEREST HEARING

                A. The Trial Court's Decision To Take
                 Judicial Notice of Various Documents

          Respondents argue that the trial court improperly took

judicial notice of various documents at the best-interest hear-


                                - 7 -
ing.   Initially, we note that because respondents failed to

object at that hearing to the admission of the various documents

about which they now complain, they have forfeited this argument

on appeal.   See In re M.W., 232 Ill. 2d 408, 430, 905 N.E.2d 757,

772 (2009) (A respondent's failure to object at trial forfeits

consideration of the claimed error on appeal unless respondent

can demonstrate plain error).   Nonetheless, respondents urge this

court to consider their claim under the plain-error doctrine

because the best-interest hearing was fundamentally unfair in

that the court took judicial notice of a "substantial quantum of

incompetent evidence."

           "This court may review an error under the plain-error

doctrine if (1) the evidence is closely balanced or (2) the error

is 'so substantial that it affected the fundamental fairness of

the proceeding, and remedying the error is necessary to preserve

the integrity of the judicial process.'"    People v. Hostetter,

384 Ill. App. 3d 700, 707, 893 N.E.2d 313, 319 (2008), quoting

People v. Hall, 194 Ill. 2d 305, 335, 743 N.E.2d 521, 539 (2000).

However, before addressing whether respondents' forfeited claim

constitutes plain error, we will first determine whether it

constitutes any error at all.    People v. Owens, 372 Ill. App. 3d
616, 620, 874 N.E.2d 116, 118 (2007).

           Based upon the following analysis of the interrelation-

ship between the Juvenile Court Act and Adoption Act, we conclude


                                - 8 -
that we need not consider respondents' argument under a plain-

error analysis because the trial court did not err.

            1. Proceedings Under the Juvenile Court Act

           The Juvenile Court Act sets forth the two-step process

a trial court must employ in deciding whether a minor should be

made a ward of the court.   In re A.W., 231 Ill. 2d 241, 254, 897
N.E.2d 733, 740 (2008).   The first step is the adjudicatory

hearing on a petition for adjudication of wardship at which "the

court shall first consider only the question whether the minor is

abused, neglected[,] or dependent."    705 ILCS 405/2-18(1) (West

2008).   In making that determination, the rules of evidence in

the nature of civil proceedings apply.    A.W., 231 Ill. 2d at 256,

897 N.E.2d at 741; 705 ILCS 405/2-18(1) (West 2008).   If the

trial court determines that the minor child is abused, neglected,

or dependent, the court shall then proceed to the second step--

the dispositional hearing--and determine whether the minor should

be made a ward of the court.   In re Timothy T., 343 Ill. App. 3d
1260, 1262-63, 799 N.E.2d 994, 996 (2003); 705 ILCS 405/2-21(2)

(West 2008).   Proceedings at the dispositional hearing are

governed by section 2-22(1) of the Juvenile Court Act, which

provides as follows:

                "At the dispositional hearing, the court

           shall determine whether it is in the best

           interests of the minor and the public that he


                               - 9 -
          be made a ward of the court, and, if he is to

          be made a ward of the court, the court shall

          determine the proper disposition best serving

          the health, safety[,] and interests of the

          minor and the public.   The court also shall

          consider the permanency goal set for the

          minor, the nature of the service plan for the

          minor and the services delivered and to be

          delivered under the plan.    All evidence help-

          ful in determining these questions, including

          oral and written reports, may be admitted and

          may be relied upon to the extent of its pro-

          bative value, even though not competent for

          the purposes of the adjudicatory hearing."

          (Emphasis added.)   705 ILCS 405/2-22(1) (West

          2008).

          The plain language of section 2-22(1) of the Juvenile

Court Act shows the legislature's intent to give trial courts

wide latitude in admitting evidence at the dispositional hearing.

In re April C., 326 Ill. App. 3d 245, 261, 760 N.E.2d 101, 114

(2001); see also In re D.L., 226 Ill. App. 3d 177, 187, 589
N.E.2d 680, 686 (1992) ("Although hearsay and other types of

incompetent evidence may not be admissible at the adjudicatory

hearing, they are admissible at the dispositional hearing").


                              - 10 -
              2. Proceedings Under the Adoption Act

          In In re D.F., 201 Ill. 2d 476, 494-95, 777 N.E.2d 930,

940 (2002), the supreme court outlined the following two-step

process a trial court must employ when dealing with petitions to

terminate parental rights under the Adoption Act:

               "The involuntary termination of parental

          rights upon the petition of the State is

          governed by the Juvenile Court Act of 1987

          [citation], and the Adoption Act [citation].

          A two-step process is mandated.    First, the

          State must show, by clear and convincing

          evidence, that the parent is 'unfit,' as that

          term is defined in section 1(D) of the Adop-

          tion Act [citation].   ***   If the court makes

          such a finding, it will then consider whether

          it is in the best interest[] of the child

          that parental rights be terminated."

          In addition, section 2.1 of the Adoption Act provides,

in pertinent part, that the Adoption Act shall be construed in

concert with the Juvenile Court Act.    750 ILCS 50/2.1 (West

2008).

             3. The Formal Rules of Evidence Do Not
                 Apply at Best-Interest Hearings

          Construing the Adoption Act in concert with the Juve-

nile Court Act, we hold that the Adoption Act is the structural

                             - 11 -
equivalent of the Juvenile Court Act.   Further, we note that this

structural equivalency is hardly a new or novel concept.

          In In re J.G., 298 Ill. App. 3d 617, 628-29, 699 N.E.2d
167, 175-76 (1998), this court rejected the State's argument that

at a fitness hearing under the Adoption Act, the trial court

could take judicial notice of the entire record that preceded the

parental-termination proceeding without first finding that the

contents of the court file were admissible under the civil rules

of evidence.   In so doing, we concluded that it would be illogi-

cal to apply the rules of evidence to adjudicatory hearings, the

result of which may only be temporary, but not to apply those

same rules to parental-fitness hearings, where parents face

permanent revocation of parental rights.   J.G., 298 Ill. App. 3d

at 629, 699 N.E.2d at 175; see also In re M.S., 239 Ill. App. 3d
938, 946, 606 N.E.2d 768, 773 (1992) (where this court concluded

that the civil rules of evidence apply to fitness hearings).

          Further construing the acts under section 2.1 of the

Adoption Act (750 ILCS 50/2.1 (West 2008)), we likewise conclude

that the second step of both proceedings--the dispositional

hearing under the Juvenile Court Act and the best-interest

hearing under the Adoption Act--are functional equivalents.

These respective second steps are subject to the same relaxed

standard regarding the admission of evidence--that is, the formal

rules of evidence do not apply.   Thus, at both second-step


                              - 12 -
hearings, all evidence helpful (in the trial court's judgment) in

determining the questions before the court may be admitted and

may be relied upon to the extent of its probative value, even

though that evidence would not be admissible in a proceeding

where the formal rules of evidence applied.   See 705 ILCS 405/2-

22(1) (West 2008).

          In support of this conclusion, we note that the primary

issue before the trial court in both dispositional hearings and

best-interest hearings is the same--namely, what action is in the

child's best interest?   See In re Y.A., 383 Ill. App. 3d 311,

315, 890 N.E.2d 710, 714 (2008) (the purpose of the dispositional

hearing is for the trial court to determine what is in the

child's best interest); see also In re B.B., 386 Ill. App. 3d
686, 697, 899 N.E.2d 469, 479 (2008) (the purpose of the best-

interest hearing is to minimize further damage to the child by

shifting the court's scrutiny to the child's best interest).

   4. The Trial Court's Taking Judicial Notice Was Appropriate

          As noted, respondents argue that the trial court erred

by taking judicial notice of the aforementioned documents at the

best-interest hearing.   We disagree.

          Because cases under the Juvenile Court Act are sui

generis and must be decided on the basis of their unique facts,

this court gives great deference to the trial court's determina-

tions at the dispositional hearing, given that the court is in


                              - 13 -
the best position to observe the demeanor of the witnesses and

the parties, assess credibility, and weigh the evidence pre-

sented.   In re Gabriel E., 372 Ill. App. 3d 817, 823, 867 N.E.2d
59, 65 (2007), citing In re Sharena H., 366 Ill. App. 3d 405,

415, 852 N.E.2d 474, 482 (2006).   This same deferential standard

of review applies to the court's determinations at the best-

interest hearing.   See In re D.M., 298 Ill. App. 3d 574, 581, 699
N.E.2d 212, 217 (1998) (the trial court's determination at the

subsequent best-interest hearing is afforded great deference by

the reviewing court).

          The record shows that the various orders, reports,

docket entries, and results of which the trial court took judi-

cial notice solely concerned the parental relationship between

respondents and Jay. H., Jas. H., and T.W.    In particular, the

evidence showed that in May 2005, DCFS took Jay. H., Jas. H., and

T.W. into protective custody because (1) respondent mother was

found under the influence of cannabis and cocaine and (2) respon-

dent father had an extensive criminal history that involved the

possession and delivery of controlled substances.    These problems

persisted until February 2008, when DCFS again took Jay. H., Jas.

H., and T.W. into their protective custody because respondents

continued to engage in the same destructive activities--that is,

respondent mother continued her substance abuse and respondent

father continued his illegal drug activity.


                              - 14 -
            By taking judicial notice of the aforementioned evi-

dence at the best-interest hearing, the trial court obviously

viewed that evidence as probative of its determination as to what

decision was in the best interest of Jay. H., Jas. H., and T.W.

Because the court is allowed to consider all evidence that it

finds helpful in answering the best-interest question, we con-

clude that the trial court did not err by taking judicial notice

of the aforementioned documents.

            III. THE TRIAL COURT'S BEST-INTEREST FINDINGS

            Respondent mother and respondent father also argue that

the trial court's best-interest findings were against the mani-

fest weight of the evidence.    We disagree.

            After a finding of parental unfitness, the trial court

must give full and serious consideration to the child's best

interest.    In re G.L., 329 Ill. App. 3d 18, 24, 768 N.E.2d 367,

372 (2002).    At the best-interest stage of termination proceed-

ings, the State bears the burden of proving by a preponderance of

the evidence that termination is in the child's best interest.

In re D.T., 212 Ill. 2d 347, 366, 818 N.E.2d 1214, 1228 (2004).

When determining whether termination is in the child's best

interest, the court must consider, in the context of a child's

age and developmental needs, the following factors:    (1) the

child's physical safety and welfare; (2) the development of the

child's identity; (3) the child's background and ties, including


                               - 15 -
familial, cultural, and religious; (4) the child's sense of

attachments, including love, security, familiarity, and continu-

ity of affection, and the least-disruptive placement alternative;

(5) the child's wishes; (6) the child's community ties; (7) the

child's need for permanence, including the need for stability and

continuity of relationships with parental figures and siblings;

(8) the uniqueness of every family and child; (9) the risks

related to substitute care; and (10) the preferences of the

persons available to care for the child.    705 ILCS 405/1-3(4.05)

(West 2008).

            We will not reverse the trial court's best-interest

determination unless it was against the manifest weight of the

evidence.    In re Tiffany M., 353 Ill. App. 3d 883, 890, 819
N.E.2d 813, 819 (2004).    A decision is against the manifest

weight of the evidence only if the facts clearly demonstrate that

the court should have reached the opposite result.    In re D.M.,

336 Ill. App. 3d 766, 773, 784 N.E.2d 304, 310 (2002).

            In this case, the evidence presented at the May 2009

best-interest hearing showed that respondent mother (1) had a

substantial and serious history of alcohol and drug abuse, (2)

admitted that she had problems maintaining her sobriety for any

considerable length of time, and (3) had not maintained any

independent parental relationship with Jay. H., Jas. H., or T.W.

In addition, respondent father (1) had an extensive criminal


                               - 16 -
history that involved the possession, manufacturing, and delivery

of controlled substances; (2) was currently incarcerated for

manufacturing and distributing cannabis; and (3) would remain

incarcerated until February 2013.    Alternatively, since February

2008, Jay. H., Jas. H., and T.W. had been thriving in a loving,

caring environment with Tiffany, respondent father's sister, who

had (1) provided for the health, welfare, and emotional needs of

Jay. H., Jas. H., and T.W. and (2) expressed a sincere interest

in adopting them.

            Our review of the record shows that the trial court

appropriately applied this evidence to each of the statutory

factors under section 1-3(4.05) of the Juvenile Court Act (705

ILCS 405/1-3(4.05) (West 2008)), finding that, in addition to

other applicable factors, the current home environment, familiar-

ity, sense of security, and continuity of affection afforded Jay.

H., Jas. H., and T.W. warranted termination of respondents'

parental rights.

            Given our standard of review, we conclude that the

court's finding that it was in the best interest of Jay. H., Jas.

H., and T.W. to terminate respondents' parental rights was not

against the manifest weight of the evidence.

                           IV. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.


                               - 17 -
No. 4-09-0439--Affirmed.

No. 4-09-0460--Affirmed.

McCULLOUGH, P.J., and TURNER, J., concur.




                   - 18 -